

enersyslogo.jpg [enersyslogo.jpg]
June 7, 2017


<Name>
<Address>
<City, ST Zip>
 
Re:
Severance Agreement



Dear <Name>:
Reference is made to the letter agreement, dated as of June 7, 2013
(the “Severance Agreement”), by and between you and EnerSys (the “Company”).
Capitalized terms used but not defined in this letter have the meanings set
forth in the Severance Agreement.


Effective as of the date hereof, you and the Company hereby consent and agree
that clause a. of Section 2.1 be hereby amended and restated as follows:


a.
A lump sum cash payment within sixty (60) days following your termination of
employment equal to the sum of (i) your annual base compensation then in effect
(or immediately prior to any reduction resulting in a termination for Good
Reason) and (ii) your annual cash bonus at such target level then in effect (or
immediately prior to any reduction resulting in a termination for Good Reason);



Except as set forth herein, this letter is not intended to amend or waive any
provision of the Severance Agreement, and all other terms of the Severance
Agreement in effect as of the date hereof shall remain in full force and effect.
This letter shall be governed by the internal laws of the Commonwealth of
Pennsylvania, without regard to its conflict of laws principles.


Please evidence your mutual acceptance, agreement and consent to all of the
matters set forth in this letter by signing and returning to us an executed
counterpart of this letter.


Very truly yours,


ENERSYS


David M. Shaffer
President and Chief Executive Officer


Accepted, agreed and consented to as of the date first written above:
 
 
 
<Name>
 





 